PER CURIAM.
On this direct appeal from a conviction of murder and life sentence the only question presented is whether the trial court correctly denied defendant’s motion t0‘ suppress tangible evidence seized following a search of defendant’s automobile. The record contains competent substantial evidence to support the trial court’s determina*422tion that the defendant voluntarily consented to the search of his automobile which resulted in seizure of the evidence sought to be suppressed. No error is shown in this respect and the judgment and sentence are severally affirmed.
CROSS, OWEN and MAGER, JJ., concur.